DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 07/08/2022 has been entered. Claims 1-20 are pending in the application. 
Applicant's amendment to independent claims 1 and 14 overcome the 35 U.S.C. 112(b) rejections previously set forth in the Non-Final Office Action.
Response to Arguments
Applicant’s arguments with respect to amendments to independent claims 1 and 14 are moot based on the new grounds of rejection as necessitated by amendment.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,5,7,8,10-14,18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu (US 20190266418 A1).

Regarding claim 1, Xu discloses 
A system operable to classify objects using radar data obtained by an automotive radar (System of Fig. 1A, where the input data can be radar data obtained by a vehicle; Paragraph 0051, “In any example, the sensor data 102 may include image data representing an image(s), image data representing a video (e.g., snapshots of video), and/or sensor data representing fields of view of sensors (e.g., LIDAR sensor(s) 864, RADAR sensor(s) 860, etc.). In some examples, the sensor data 102 may be input into the machine learning model(s) 108 and used by the machine learning model(s) 108 to compute segmentation mask(s) 110.”), the system comprising: 
a convolutional network (Fig. 1B, “convolutional streams” 132) comprising:
 an input for receiving the radar data (Paragraph 0051, “In any example, the sensor data 102 may include image data representing an image(s), image data representing a video (e.g., snapshots of video), and/or sensor data representing fields of view of sensors (e.g., LIDAR sensor(s) 864, RADAR sensor(s) 860, etc.). In some examples, the sensor data 102 may be input into the machine learning model(s) 108 and used by the machine learning model(s) 108 to compute segmentation mask(s) 110.”; Paragraph 0054, “A pre-processing image pipeline may be employed by the sensor data pre-processor 104 to process a raw image(s) acquired by a sensor(s) and included in the sensor data 102 to produce pre-processed sensor data 106 which may represent an input image(s) to the input layer(s) (e.g., convolutional streams(s) 132 of FIG. 1B) of the machine learning model(s) 108.”, therefore, the input to the “convolutional streams” 112 is sensor data 102 which can be radar data as discussed in paragraph 0051); 
a plurality of hidden layers comprising convolution layers for extracting features from the radar data (Fig. 1C, “convolutional streams” 132 with layers 134; Paragraph 0077, “One or more of the layers 134 may include a fully connected layer. Each neuron in the fully connected layer(s) may be connected to each of the neurons in the previous volume. The fully connected layer may compute class scores, and the resulting volume may be 1×1×number of classes.”; therefore, “features” are extracted from the layers 134; Paragraph 0084, “For example, the machine learning model(s) 108 may perform forward pass computations on the representations (e.g., image(s)) of the sensor data 102 and/or pre-processed sensor data 106 to generate feature extractions.”); and 
a convolutional network output (Paragraph 0079, “The output of the convolutional stream 132 and/or the convolutional layer(s) 134 may be an input to deconvolutional layer(s) 136”); 
a bus (Fig. 8C, “bus” 802) coupled to the convolutional network output (Fig. 8C depicts the bus 802 coupled to the data stores 816 which includes the output of the convolutional network; Paragraph 0217, “The SoC(s) 804 may include data store(s) 816 (e.g., memory). The data store(s) 816 may be on-chip memory of the SoC(s) 804, which may store neural networks to be executed on the GPU and/or the DLA. In some examples, the data store(s) 816 may be large enough in capacity to store multiple instances of neural networks for redundancy and safety. The data store(s) 812 may comprise L2 or L3 cache(s) 812. Reference to the data store(s) 816 may include reference to the memory associated with the PVA, DLA, and/or other accelerator(s) 814, as described herein.”); 
a deconvolutional network (Fig. 1B, “deconvolutional layers”136) comprising: 
an input coupled to the bus (Fig. 8C depicts various inputs coupled to the bus 802) to receive (Fig. 8C depicts the bus 802 coupled to the data stores 816 which includes the outputs of all layers of machine learning network where the data stores include extracted features from the different layers; Paragraph 0217, “The SoC(s) 804 may include data store(s) 816 (e.g., memory). The data store(s) 816 may be on-chip memory of the SoC(s) 804, which may store neural networks to be executed on the GPU and/or the DLA. In some examples, the data store(s) 816 may be large enough in capacity to store multiple instances of neural networks for redundancy and safety. The data store(s) 812 may comprise L2 or L3 cache(s) 812. Reference to the data store(s) 816 may include reference to the memory associated with the PVA, DLA, and/or other accelerator(s) 814, as described herein.”), 
a plurality of hidden layers comprising deconvolution layers for classifying the extracted features (Fig. 1C; “deconvolutional layers” 136; Paragraph 0083, “The output layer(s) 136, similar to in FIG. 1B, may be a deconvolution layer(s) that up samples the spatial resolution to generate an output image of comparatively higher spatial resolution than the convolutional layers preceding the deconvolution layer. The output of the convolutional network 108B (e.g., the segmentation mask(s) 110, alternatively referred to as coverage map(s)) may indicate a likelihood of a spatial grid cell belonging to a certain class of lanes or boundaries.”); and 
a classification output (Fig. 1C, “Segmentation masks” 110 which is the output of the deconvolutional layers 136.);
a fully connected network (Figs. 3A depicts a fully connected network) comprising: 
an input coupled to the bus (Fig. 8C depicts various inputs coupled to the bus 802)  to receive the extracted features (Fig. 8C depicts the bus 802 coupled to the data stores 816 which includes the outputs of all layers of machine learning network where the data stores include extracted features from the different layers; Paragraph 0217, “The SoC(s) 804 may include data store(s) 816 (e.g., memory). The data store(s) 816 may be on-chip memory of the SoC(s) 804, which may store neural networks to be executed on the GPU and/or the DLA. In some examples, the data store(s) 816 may be large enough in capacity to store multiple instances of neural networks for redundancy and safety. The data store(s) 812 may comprise L2 or L3 cache(s) 812. Reference to the data store(s) 816 may include reference to the memory associated with the PVA, DLA, and/or other accelerator(s) 814, as described herein.”); 
a plurality of fully connected layers (Fig. 1C fully connected layers 134 of machine learning model(s) 108) for determining a clutter threshold value from the (Paragraph 0075, “One or more of the layers 134 may include a rectified linear unit (ReLU) layer. The ReLU layer(s) may apply an elementwise activation function, such as the max (0, x), thresholding at zero, for example. The resulting volume of a ReLU layer may be the same as the volume of the input of the ReLU layer.”); and 
a network output (Fig. 3A, output coming out of 316); and 
a filter (Fig. 3A, “loss” function, 318) having a first input coupled to the classification output (Fig. 3A depicts a first input of the loss filter 318 to be coupled to the output of the segmentation masks 110 (i.e. classification output)) and a second input coupled to the network output (Fig. 3A depicts a second input of the loss filter 318 to be coupled to the output of 316 (i.e. the network output)), 
wherein the filter (Fig. 3A, “loss” function 318) is operable to use the clutter threshold value to filter noise and/or clutter from the classification output (Paragraph 0113, “In some examples, the machine learning model(s) 108 (e.g., a neural network(s)) may be trained with original and/or augmented images using multiple iterations until the value of loss function(s) 318 of the machine learning model(s) 108 is below a threshold loss value.”) and pass a filtered classification output to an output of the system (Fig. 3A where the output of the loss function 318 provides a filtered classification output which is then provided to a display; Paragraph 0177, “One or more of the controller(s) 836 may receive inputs (e.g., represented by input data) from an instrument cluster 832 of the vehicle 800 and provide outputs (e.g., represented by output data, display data, etc.) via a human-machine interface (HMI) display 834, an audible annunciator, a loudspeaker, and/or via other components of the vehicle 800.”).  

Regarding claim 5, Xu further discloses 
The system of claim 1, wherein the filter (Fig. 3A, “loss” function 318) is operable to filter out classified extracted features having a value less than the clutter threshold value (Paragraph 0113, “In some examples, the machine learning model(s) 108 (e.g., a neural network(s)) may be trained with original and/or augmented images using multiple iterations until the value of loss function(s) 318 of the machine learning model(s) 108 is below a threshold loss value.”).  

Regarding claim 7, Xu further discloses
The system of claim 1, wherein the clutter threshold value is a single value (Paragraph 0113, “In some examples, the machine learning model(s) 108 (e.g., a neural network(s)) may be trained with original and/or augmented images using multiple iterations until the value of loss function(s) 318 of the machine learning model(s) 108 is below a threshold loss value.”, where “a threshold loss value” is tantamount to a single value).  

Regarding claim 8, Xu further discloses
The system of claim 1 comprising a controller for controlling (Paragraph 0175, “Controller(s) 836, which may include one or more system on chips (SoCs) 804 (FIG. 8C) and/or GPU(s), may provide signals (e.g., representative of commands) to one or more components and/or systems of the vehicle 800.”, where it is obvious that all functions of the system are controlled via a controller which provides control signals), for each layer in the convolutional and/or deconvolutional network, at least one of: 
a stride size (Paragraph 0081, “Further, some of the layers 134 and/or 136 may include additional hyper-parameters (e.g., learning rate, stride, epochs, kernel size, number of filters, type of pooling for pooling layers, etc.), such as the convolutional layers 134, the deconvolutional layer(s) 136, and the pooling layers (as part of the convolutional stream(s) 132), while other layers 142 may not, such as the ReLU layers.”; where Fig. 1C depicts each of the convolutional layers to include a stride size); 
a padding size (Paragraph 0130, “In some examples, the augmented ground truth mask 424 may be padded (e.g., may have zero-valued pixels added to increase the spatial resolution) to a desired size for the training images 328. In some examples, the padding is implemented using a canvas, such that the augmented ground truth mask sits within the canvas, and the canvas provides the padding.”); and  
a dropout ratio. 
  
Regarding claim 10, Xu further discloses
The system of claim 1, wherein the filtered classification output comprises classified objects detected by the automotive radar (Paragraph 0113, “The segmentation mask(s) 110 output by the machine learning model(s) 108 may represent portions of the original and/or augmented image(s) determined to correspond to lane markings, road boundaries, crosswalks, intersections, and/or other features of a driving surface of the vehicle 800.”).  

Regarding claim 11, Xu further discloses
A hardware accelerator comprising the system of claim 1 (Paragraph 0201, “The SoC(s) 804 may include one or more accelerators 814 (e.g., hardware accelerators, software accelerators, or a combination thereof).”).  

Regarding claim 12, Xu further discloses
A graphics processing unit comprising the system of claim 1 (Paragraph 0278, “Computing device 900 may include a bus 902 that directly or indirectly couples the following devices: memory 904, one or more central processing units (CPUs) 906, one or more graphics processing units (GPUs) 908”).  

Regarding claim 13, Xu further discloses
A vehicle comprising the hardware accelerator of claim 11 (Fig. 8C depicts a Vehicle 800 comprising the hardware accelerators 814).  

Regarding Claim 14, the same analysis and cited section as corresponding system claim 1 is applied. 

Regarding Claim 18, the same analysis and cited section as corresponding system claim 5 is applied. 

Regarding Claim 20, the same analysis and cited section as corresponding system claim 7 is applied. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20190266418 A1) in view of LIU (US 20200117916 A1).


Regarding claim 2, Xu discloses [Note: what Xu fails to disclose is strike-through]
The system of claim 1 

LIU discloses, 
further comprising a skip connections bus having one or more skip connections couplable between the convolutional network and the deconvolutional network for bypassing at least some of the convolution layers and deconvolution layers (Fig. 6, depicts skip connections which couple the convolutional and deconvolutional layers by bypassing some of the layers; Paragraph 0055, “For example, model 600 includes three skip connections for the convolutional/down-sampling layers with output images of sizes 320×240 pixels, 160×120 pixels, and 80×60 pixels, connected to their respective deconvolutional/up-sampling layers. Thus, feature information can be shared using the skip architecture.”). 

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Xu with LIU to incorporate the features of: further comprising a skip connections bus having one or more skip connections couplable between the convolutional network and the deconvolutional network for bypassing at least some of the convolution layers and deconvolution layers. Both Xu and LIU are considered analogous arts as they both disclose the use of radar technology in conjunction with machine learning software within autonomous vehicles to classify objects around the autonomous vehicle. Xu is very similar to the instant application as it discloses the feature of claim 1. However, Xu fails to disclose the feature of a skip connections bus which allows for the coupling of convolutional and deconvolutions layers within the model while bypassing other layers. As shown in the citation above, LIU disclose the features of: further comprising a skip connections bus having one or more skip connections couplable between the convolutional network and the deconvolutional network for bypassing at least some of the convolution layers and deconvolution layers. It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the features of Xu with LIU to incorporate the features mentioned above to improve the performance and convergence of the machine model by coupling high-level extractions directly with a deconvolution network layer. 

Regarding claim 3, the combination of Xu and LIU discloses [Note: what Xu fails to disclose is strike-through]
The system of claim 2, 

LIU discloses, 
wherein each skip connection in the skip connections bus enables high-level extracted features learned during early convolution layers of the convolutional network to be passed directly to the deconvolutional network (Fig. 6; Paragraph 0055, “In some embodiments, the CNN model can include a skip architecture, e.g., different layers of the model include skip links or skip connections that connect (e.g., share) lower level features with higher level features for the different layers. For example, model 600 includes three skip connections for the convolutional/down-sampling layers with output images of sizes 320×240 pixels, 160×120 pixels, and 80×60 pixels, connected to their respective deconvolutional/up-sampling layers. Thus, feature information can be shared using the skip architecture.”).  

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Xu with LIU to incorporate the features of: wherein each skip connection in the skip connections bus enables high-level extracted features learned during early convolution layers of the convolutional network to be passed directly to the deconvolutional network. Both Xu and LIU are considered analogous arts as they both disclose the use of radar technology in conjunction with machine learning software within autonomous vehicles to classify objects around the autonomous vehicle. Xu is very similar to the instant application as it discloses the feature of claim 1. However, Xu fails to disclose the feature of a skip connections bus which allows for the coupling of convolutional and deconvolutions layers within the model while bypassing other layers. As shown in the citation above, LIU disclose the features of: wherein each skip connection in the skip connections bus enables high-level extracted features learned during early convolution layers of the convolutional network to be passed directly to the deconvolutional network. It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the features of Xu with LIU to incorporate the features mentioned above to improve the performance and convergence of the machine model by coupling high-level extractions directly with a deconvolution network layer. 

Regarding claim 4, the combination of Xu and LIU discloses [Note: what Xu fails to disclose is strike-through]
The system of claim 2, 

LIU discloses, 
wherein the skip connections bus is operable selectively to couple/decouple a skip connection between a particular convolution layer and a particular deconvolution layer (Fig. 6 depicts particular convolutional layers coupled to particular deconvolutional layers; Paragraph 0055, “For example, model 600 includes three skip connections for the convolutional/down-sampling layers with output images of sizes 320×240 pixels, 160×120 pixels, and 80×60 pixels, connected to their respective deconvolutional/up-sampling layers. Thus, feature information can be shared using the skip architecture.”).  

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Xu with LIU to incorporate the features of: wherein the skip connections bus is operable selectively to couple/decouple a skip connection between a particular convolution layer and a particular deconvolution layer. Both Xu and LIU are considered analogous arts as they both disclose the use of radar technology in conjunction with machine learning software within autonomous vehicles to classify objects around the autonomous vehicle. Xu is very similar to the instant application as it discloses the feature of claim 1. However, Xu fails to disclose the feature of a skip connections bus which allows for the coupling of convolutional and deconvolutions layers within the model while bypassing other layers. As shown in the citation above, LIU disclose the features of: wherein the skip connections bus is operable selectively to couple/decouple a skip connection between a particular convolution layer and a particular deconvolution layer. It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the features of Xu with LIU to incorporate the features mentioned above to improve the performance and convergence of the machine model by coupling high-level extractions directly with a deconvolution network layer. 

Regarding Claim 15, the same analysis and cited section as corresponding system claim 2 is applied. 

Regarding Claim 16, the same analysis and cited section as corresponding system claim 3 is applied. 

Regarding Claim 17, the same analysis and cited section as corresponding system claim 4 is applied. 

Claim(s) 6, 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20190266418 A1) in view of Miceli (US 20010035836 A1).
Regarding claim 6, Xu discloses [Note: what Xu fails to disclose is strike-through]
The system of claim 5, 

Miceli discloses, 
wherein a value of each classified extracted feature comprises a radar cross section value (Paragraph 0060, “A detailed overview of the analytical processing of the collected data is provided in FIG. 7. The various forms of data collected with the investigation vehicle 12, including radar cross-section measurement data 710, altitude data 714, position data 740, inertial measurement data 724, laser data 730, infrared data 762, CCD data 764, magnetometer data 728, and perhaps others, are subjected to a signal processing step 741 such as described in detail above. The various data are subject to data fusion 742, which is a method for combining results to increase the confidence level of the results presented in the final report 115.”).  

	It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Xu with Miceli to incorporate the features of: wherein a value of each classified extracted feature comprises a radar cross section value. Both Xu and Miceli are considered analogous arts as they both disclose the use of radar technology onboard of a vehicle to detect and classify objects outside of the vehicle. Xu is very similar to the claimed invention as it disclose the features of claim 1; however, Xu fails to specifically disclose the features mentioned above. Although it can be inferred that since Xu is receiving radar data as input and since it is commonly known in the art that radar data includes radar cross section, it would have been obvious for Xu to extract the features of radar cross section in the layers of the model. However, a secondary reference, Miceli is being shown to clearly show that the classified extracted features include a radar cross section value. As shown in the citation above, Miceli discloses the feature of: wherein a value of each classified extracted feature comprises a radar cross section value. It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Xu with Miceli to incorporate the features mentioned above as the incorporation of such features would allow for a more efficient identification and classification of the object as detected by the radar. 

Regarding claim 9, Xu discloses [Note: what Xu fails to disclose is strike-through]
The system of claim 1, 

Miceli discloses, 
wherein the radar data comprises at least one of range, doppler (Paragraph 0060, “A detailed overview of the analytical processing of the collected data is provided in FIG. 7. The various forms of data collected with the investigation vehicle 12, including radar cross-section measurement data 710, altitude data 714, position data 740, inertial measurement data 724, laser data 730, infrared data 762, CCD data 764, magnetometer data 728, and perhaps others, are subjected to a signal processing step 741 such as described in detail above. The various data are subject to data fusion 742, which is a method for combining results to increase the confidence level of the results presented in the final report 115.”; where position data is tantamount to range and inertial measurement data is tantamount of doppler as all data is obtained from a radar and the received reflected signal (abstract))and spatial information.  

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Xu with Miceli to incorporate the features of: wherein the radar data comprises at least one of range, doppler and spatial information. Both Xu and Miceli are considered analogous arts as they both disclose the use of radar technology onboard of a vehicle to detect and classify objects outside of the vehicle. Xu is very similar to the claimed invention as it disclose the features of claim 1; however, Xu fails to specifically disclose the features mentioned above. Although it can be inferred that since Xu is receiving radar data as input and since it is commonly known in the art that radar data includes range, doppler and spatial information, it would have been obvious for Xu to extract the features of range and doppler in the layers of the model. However, a secondary reference, Miceli is being shown to clearly show that the classified extracted features include range and doppler information. As shown in the citation above, Miceli discloses the feature of: wherein the radar data comprises at least one of range, doppler and spatial information. It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Xu with Miceli to incorporate the features mentioned above as the incorporation of such features would allow for a more efficient identification and classification of the object as detected by the radar. 

Regarding Claim 19, the same analysis and cited section as corresponding system claim 6 is applied. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648